Filed 11/8/22 P. v. Lyons CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                  B315379

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. PA092829)
         v.

ANDRE LYONS,

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County. Hayden A. Zacky, Judge. Affirmed.

     Richard B. Lennon and Anna Rea, under appointment by
the Court of Appeal, for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Scott A. Taryle and David A. Voet, Deputy
Attorneys General, for Plaintiff and Respondent.
                ______________________________
       In an information filed by the Los Angeles County District
Attorney’s Office, defendant and appellant Andre Lyons was
charged with fleeing a pursuing peace officer while driving
recklessly (Veh. Code, § 2800.2) and hit and run driving resulting
in injury to another person (Veh. Code, § 20001, subd. (b)(1)). A
jury convicted him of both counts, and he was sentenced to two
years eight months in state prison. Defendant appeals arguing
that the trial court erred in denying his request for an instruction
that voluntary intoxication can prevent a defendant from forming
the specific intent to evade the police.
       We affirm. Because there was no evidence that defendant
was intoxicated, much less that any intoxication affected his
ability to form the requisite specific intent, we conclude that the
trial court did not err.
                    FACTUAL BACKGROUND
       On May 6, 2019, after receiving a report of a crime,
Los Angeles Police Department (LAPD) Officer Brent Lamoureux
noticed defendant’s car at a stop sign. Officer Lamoureux
activated his overhead lights and stopped the car because it
matched the location and description in the report. Officer
Lamoureux walked up to the driver’s side window and spoke to
the driver (defendant). Defendant’s face looked like he had been
in a fight. He had redness around his eyes and scratches, and he
was not speaking coherently. Officer Lamoureux ordered
defendant to stop and get out of his car. Defendant did not
comply. He spoke with Officer Lamoureux for about 45 seconds.
During this time, another patrol car approached without blocking
defendant’s car.
       When ordered to get out of his car, defendant said that he
was injured and innocent. Defendant asked the two officers if




                                 2
they were “LAPD officer[s].” Defendant was told “[y]es.”
Defendant asked the officers numerous questions about why he
was stopped, whether he was free to go, and whether he was
being arrested. In response, the officers repeatedly told him he
was being detained and that he was not free to go. At one point,
defendant said “[d]on’t shoot me.” The officers told him that he
was not going to be shot and that the officers wanted to hear his
side of the story. Just as another patrol car tried to impede
defendant’s escape route, he quickly drove away while saying, “I
don’t have a story; am I being detained? Shoot me.” Based on his
observations, Officer Lamoureuz believed that it was “possible”
that defendant was under the influence of drugs or alcohol.
       Officers chased after defendant’s car with lights and sirens
activated. During the chase, after running several red lights and
stop signs, defendant collided with another car. The other car
flipped over a few times and the driver sustained injuries.
Defendant was stopped after he turned onto a cul-de-sac and a
patrol car performed a “pit maneuver” that caused defendant to
lose control of his car. Defendant was taken into custody.
                           DISCUSSION
I. Relevant proceedings
       During trial, defendant requested an instruction regarding
voluntary intoxication (CALCRIM No. 3426) because it was
unclear what had caused him to appear injured or intoxicated.
Citing People v. Williams (1997) 16 Cal.4th 635 (Williams) and
People v. Roldan (2005) 35 Cal.4th 646, disapproved on other
grounds in People v. Doolin (2009) 45 Cal.4th 390, 421, fn. 22, the
prosecutor argued there was insufficient evidence that defendant
was intoxicated or that any intoxication altered his ability to
form specific intent. Defense counsel conceded that there was no




                                 3
evidence regarding when or what intoxicants defendant
consumed, but argued that his appearance and demeanor were
evidence of intoxication. The prosecutor countered that even
assuming some intoxication, it did not alter his ability to form the
specific intent to evade the police. The prosecutor pointed out
that defendant was able to speak with the officers before
negotiating a five-minute high-speed chase going around civilian
vehicles and avoiding police vehicles.
       The trial court ruled there was insufficient evidence to
warrant the requested instructions and denied defendant’s
request for a voluntary intoxication instruction.
II. Relevant law
       Evading an officer with willful disregard requires proof of
specific intent to evade a pursuing officer. (Veh. Code, § 2800.1,
subd. (a) [“Any person who, while operating a motor vehicle and
with the intent to evade, willfully flees or otherwise attempts to
elude a pursuing peace officer’s motor vehicle, is guilty . . . ”].)
Where a specific intent crime is charged, evidence of voluntary
intoxication may be admissible for evaluating whether the
defendant actually formed the requisite specific intent. (People v.
Horton (1995) 11 Cal.4th 1068, 1118–1119 (Horton); Pen. Code,
§ 29.4, sub. (b).) However, an instruction on voluntary
intoxication should not be given unless supported by substantial
evidence that the defendant was intoxicated to the extent it
actually affected his ability to form the requisite specific intent.
(Williams, supra, 16 Cal.4th at p. 677, citing Horton, supra,
11 Cal.4th at p. 1119; People v. Roldan, supra, 35 Cal.4th at
p. 715.)
       “In determining whether the evidence is sufficient to
warrant a jury instruction, the trial court does not determine the




                                 4
credibility of the defense evidence, but only whether ‘there was
evidence which, if believed by the jury, was sufficient to raise a
reasonable doubt.’” (People v. Salas (2006) 37 Cal.4th 967, 982.)
       The California Supreme Court has identified four
“interrelated ways” to determine if a defendant is intoxicated:
(1) eyewitness testimony about a defendant’s behavior; (2) expert
testimony on the predictable pharmacological effects of the
ingested substance; (3) evidence of the defendant’s consumption
of inordinate quantities of the intoxicating substance; and (4) the
common knowledge of jurors of the effect of the intoxicants.
(People v. Kaurish (1990) 52 Cal.3d 648, 696.)
       As the parties agree, we review claims of instructional
error de novo. (People v. Posey (2004) 32 Cal.4th 193, 218.)
III. Analysis
       Applying these legal principles, we conclude that the trial
court did not err. At trial, an LAPD officer testified that
defendant looked like he had been in a fight, that he had some
trouble saying certain words, that his demeanor was “bizarre,”
and that it was “possible” that defendant was intoxicated.
However, there was no evidence that defendant had actually
consumed any alcohol or other intoxicating substances, nor was
there evidence about when, what, or how much he consumed.
There was no expert testimony about the predictable
pharmacological effects of any intoxicants. And, defendant failed
to present any eyewitnesses to his actions before the police stop.
Thus, there was no substantial evidence that defendant was in
fact voluntarily intoxicated. It follows that the trial court
properly denied his request for a voluntary intoxication
instruction.




                                 5
       Even if the officer’s testimony amounted to substantial
evidence that defendant was voluntarily intoxicated, the trial
court properly refused the requested instruction because there
was no substantial evidence that the intoxication actually
affected defendant’s ability to form the specific intent to evade
the police. Rather, the evidence showed that defendant was well-
aware that he was evading police officers. After all, he had just
identified them as LAPD officers at the traffic stop. He
repeatedly asked if he was under arrest, further showing that he
knew he was speaking to police officers. And, he sped away only
after it was apparent that the police were attempting to impede
his ability to drive away so that he could be arrested.
       Moreover, multiple police cars with activated lights and
sirens pursued defendant. He persisted in trying to flee the
police even after he collided with another motorist. In fact,
defendant did not cease fleeing until he was physically stopped.
Under these circumstances, the trial court properly refused the
request for a voluntary intoxication instruction. (Williams,
supra, 16 Cal.4th at pp. 677–678 [“[a]ssuming this scant evidence
of defendant’s voluntary intoxication would qualify as
‘substantial,’ there was no evidence at all that voluntary
intoxication had any effect on defendant’s ability to formulate
intent”].)
       In light of this conclusion, we reject defendant’s contention,
raised for the first time on appeal, that the denial of the
voluntary intoxication instruction deprived him of his
constitutional right to present a defense.
IV. Harmless error
       Even if the trial court had erred in failing to instruct on
voluntary intoxication, which it did not, any such error was




                                  6
harmless. Contrary to defendant’s erroneous assertion,1 the
failure to instruct on intoxication is “subject to the usual
standard for state law error: ‘the court must reverse only if it
also finds a reasonable probability the error affected the verdict
adversely to defendant.’ [Citation.]” (People v. Mendoza (1998)
18 Cal.4th 1114, 1134–1135; see also People v. Pearson (2012)
53 Cal.4th 306, 325 & fn. 9 [failing to give voluntary intoxication
instruction did not deprive the defendant of federal constitutional
rights].) As discussed above, there was little, if any, evidence
defendant was in fact intoxicated, and no evidence that any
alleged intoxication affected his ability to form the intent to
evade the police. To the contrary, the evidence showed that
defendant was aware that he was being detained by law
enforcement and specifically intended to evade the police and
avoid arrest. For these reasons, it is not reasonably probable
that, had the instruction been given, the jury would have found
that involuntary intoxication negated his intent to evade the
police. (People v. Covarrubias (2016) 1 Cal.5th 838, 898–899;
People v. Jandres (2014) 226 Cal.App.4th 340, 359.)




1      Even under the more stringent standard set forth in
Chapman v. California (1967) 386 U.S. 18, 23–24, defendant has
failed to demonstrate prejudice.




                                 7
                       DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                               _____________________, Acting P. J.
                               ASHMANN-GERST


We concur:



________________________, J.
CHAVEZ



________________________, J.
HOFFSTADT




                                 8